                 UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION-DETROIT

IN RE:
Fayette Lewis,                                              CHAPTER 13
                                                            CASE NO: 18-51648
          Debtor(s).                                        JUDGE: MCIVOR
___________________________________/

                         ORDER CONFIRMING PLAN

       The Debtor(s)’ Chapter 13 plan was duly served on all parties in interest. A
hearing on confirmation of the plan was held after due notice to parties in interest.
Objections, if any, have been resolved. The Court hereby finds that each of the
requirements for confirmation of a Chapter 13 plan pursuant to 11 USC §1325(a) are
met.

       Therefore, IT IS HEREBY ORDERED that the Debtor(s)’ Chapter 13 plan, as
last amended, if at all, is confirmed.

      IT IS FURTHER ORDERED that the claim of Frego & Associates- The
Bankruptcy Law Office, P.L.C., Attorney for the Debtor, for the allowance of
compensation and reimbursement of expenses, fees by application shall be paid by
the Trustee as an administrative expense of this case.

      IT IS FURTHER ORDERED that the Debtor(s) shall maintain all policies of
insurance on all property of the Debtor(s) and this estate as required by law and
contract.

       All filed claims to which an objection has not been filed are deemed allowed
pursuant to 11 USC §502(a), and the Trustee is therefore ORDERED to make
distributions on these claims pursuant to the terms of the Chapter 13 plan, as well as
all fees due the Clerk pursuant to statute.




 18-51648-mbm      Doc 26   Filed 11/07/18   Entered 11/07/18 07:16:09    Page 1 of 2
         IT IS FURTHER ORDERED as follows: [Only provisions checked below
apply]


[X]           Debtor shall submit to the Trustee 100% of profit sharing funds and/or
         bonuses received or entitled to be received by the debtor since the
         commencement of debtor’s case.


[X]            The Plan payment shall be $1224/month effective 11/1/2018.


[X]           U of M Credit Union shall receive equal monthly payments of
         $276/month on their Class 5.1 claim.


[X]            2016(B) shall be amended by 11/15/2018 to show a $100 retainer.


Approved:

/s/ Thomas D. DeCarlo attorney for                    /s/ Brent Ingram
DAVID WM. RUSKIN (P26803)                             Frego & Associates – The
Chapter 13 Standing Trustee                           Bankruptcy Law Office, P.L.C.
26555 EVERGREEN, #1100                                Attorney for Debtor(s)
SOUTHFIELD, MI 48076                                  Andrea R. Carey (P69860)
(248) 352-7755                                        23843 Joy Rd.
                                                      Dearborn Heights, MI 48127
Signed on November 07, 2018




 18-51648-mbm       Doc 26    Filed 11/07/18   Entered 11/07/18 07:16:09   Page 2 of 2
